DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-19 and 21-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shenzhen (EP 3,228,199).
Regarding claim 16, Shenzhen discloses an aerosol-generating device for heating an aerosol-generating article, the device comprising: a housing 100 having an opening 101; a chamber 102 disposed within the housing, and configured to receive at least a portion of the aerosol-generating article through the opening in the housing (as shown in fig. 2); a heater assembly disposed within the housing and comprising a heating element (heating elements 103, 104) configured to heat at least a portion of the chamber (the chamber is heated indirectly by means of  heating the portion of the cigarette 20 in the chamber, as described in par. [0011]); and a holding mechanism 103, 104, 105, (along with springs) 106, 107 comprising at least one holding member disposed at or proximate to the opening of the housing (the heating element represents a holding member in the sense of the present application, because it is explained in par. [0011], that “when the heating element 103 is moved right, the cigarette 20 is compressed…”, i.e. the cigarette 20 is fixedly engaged by the heating member 103) and configured to move between: a first position (as shown in fig. 1), in which the aerosol-generating article can be inserted into the chamber via the opening, and a second position (as shown in Fig. 2), in which the at least one holding member has reduced a size of the opening relative to another size of the opening when the holding member is in the first position (it can be derived from fig.2, that is shown position of the heating member 103, the size of the opening is reduced when compared to the configuration shown in fig. 1). 
It is also to be noted that, NGIP RES LTD is also discloses all the structural limitations of this claim.
Regarding claim 17, Shenzhen discloses, the at least one holding member 1033 (of 103, see para [0024]), 104, 105, (along with springs) 106, 107 is disposed on an outer surface of a wall of the housing, or wherein the at least one holding member underlies the inner surface of a wall of the housing (see fig. 1).
Regarding claim 18, Shenzhen discloses, the housing 100 comprises a guide track (into which positioning rod 116 moves) along which the at least one holding member 1033 (of 103, see para [0024]), 104, 105, (along with springs) 106, 107 is configured to slide as the at least one holding member moves between the first position and the second position.
Regarding claim 19, Shenzhen discloses, the holding mechanism 1033 (of 103, see para [0024]), 104, 105, (along with springs) 106, 107 further comprises a pivot point at hook 115 (see para. [0023]), and wherein the at least one holding member 1033 is configured to pivot about the pivot point as the at least one holding member 1033 moves between the first position and the second position (see para. [0023]).
Regarding claim 21, Shenzhen discloses, wherein the at least one holding member 1033 comprises a concave edge arranged to provide a holding surface when the at least one holding member is in the second position.
Regarding claim 22, Shenzhen discloses, wherein the at least one holding member 1033 is configured to move to a third position, in which the at least one holding member 1033 completely closes the opening in the housing.
Regarding claim 23, Shenzhen discloses, the chamber is elongated and has a longitudinal axis extending from a base of the chamber to the opening.
Regarding claim 24, Shenzhen discloses, at least one wall of the chamber is thermally coupled to the heater element.
Regarding claim 25, Shenzhen discloses, the heater element is disposed around an outer surface of the at least one wall of the chamber.
Regarding claim 26, Shenzhen discloses, the holding mechanism 1033 (of 103, see para [0024]), 104, 105, (along with springs) 106, 107 further comprises a control member 105 on an outer surface of the housing, the control member 105 being coupled to the at least one holding member such that actuation of the control member causes the at least one holding member to move between the first position and the second position (see fig 1-3).
Regarding claim 27, Shenzhen discloses wherein the holding mechanism further comprises a biasing member 106, 107 (see para [0014]) configured to urge the at least one holding member to move towards a set position.
Regarding claim 28, Shenzhen discloses, the holding mechanism 103, 104, 105, (along with springs) 106, 107 represent the holding mechanism) is coupled to the heating assembly, and is further configured to move the at least one holding member from the first position to the second position in response to activation of the heating assembly (see paragraph [0014]).
Regarding claim 29, Shenzhen discloses wherein the holding mechanism 103, 104, 105, (along with springs) 106, 107 is further configured to detect when a portion of the aerosol-generating article is disposed at a base of the chamber, and is further configured to move the at least one holding member from the first position to the second position in response to detecting that the portion of the aerosol-generating article is disposed at the base of the chamber.

Regarding claim 30, Shenzhen discloses) An aerosol-generating system, comprising the aerosol-generating device according to claim 16, and an aerosol-generating article configured to be inserted into the chamber of the aerosol-generating device.
Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 20, the prior of record does not discloses the  aerosol-generating device comprising the at least one holding member comprises a plurality of blades in an iris arrangement, each of said blades being configured to move from the first position, in which the aerosol-generating article can be inserted into the chamber via the opening, and the second position, in which said blades have reduced the size of the opening relative to the another size of the opening when the blades are in the first position.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO 862.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD C PATEL whose telephone number is (571)272-8289. The examiner can normally be reached Monday-Friday: 8:00 am - 5.00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270 3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARSHAD C PATEL/         Primary Examiner, Art Unit 2831